NO. 12-08-00461-CR

                           IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

RUSSELL WAYNE PUGH,                                       §             APPEAL FROM THE 114TH
APPELLANT

V.                                                        §             JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                  §             SMITH COUNTY, TEXAS


                                        MEMORANDUM OPINION
                                            PER CURIAM

        Appellant pleaded guilty to possession of four grams or more but less than two hundred
grams of methamphetamine with intent to deliver.                    The trial court sentenced Appellant to
imprisonment for thirty years. We have received the trial court’s certification showing that
Appellant waived his right to appeal. See TEX . R. APP. P. 25.2(d). The certification is signed by
Appellant and his counsel. The clerk’s record supports the trial court’s certification. See Greenwell
v. Thirteenth Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears v. State, 154
S.W.3d 610, 614-15 (Tex. Crim. App. 2005). Accordingly, the appeal is dismissed for want of
jurisdiction.
        Opinion delivered December 3, 2008.
        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                             (DO NOT PUBLISH)